See PDF Version RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission Slide 3 • Chembio Overview • Develops, Manufactures and Markets Rapid Point of Care Test (POCT) Products Serving Global Markets • Diverse & Growing Pipeline of Proprietary Products • Fully Integrated FDA Approved Manufacturing Facility in NY • Record Financial Results2009 & 2010 Slide 4 Financial Overview · Five Year Compounded Annual Revenue Growth of 33% · Simplified Capital Structure 12/2007 · Retired ~$2MM debt Jan. 2009 – Jan. 2011 · Record Revenues and Improved Operating Results Year after Year (See graph) Slide 5 POCT’s – A Growing Global Market • $7B Global Point-of-Care Test (POCT) Market • Fastest Growing Segment of $39.5B In-Vitro Diagnostics Market • POCTs for HIV, Syphilis, HCV and other STDs Serve Crucial Public Health Objectives • Other Important POCT Markets o Infectious Diseases, Cardiac Markers, Companion Animal, OTC, Allergy Slide 6 DUAL PATH PLATFORM (DPP®) Chembio’s Proprietary POCT Technology • Independent Sample Flow Path Enables Improved Sensitivity & Use of More Challenging Sample Types • Improved Multiplexing Facilitated by Direct Binding, Uniform Delivery of Samples • U.S. patents, and patents in China, Malaysia, Eurasia, Mexico, Singapore, and the U.K. o Additional DPP®Patents in the U.S. and many foreign countries o Patents have also been filed on extensions to the DPP®product line (see graphics) Slide 7 Chembio-Branded Public Health Foundation Complemented by OEM and/or License Programs Current OEM/Licensees:Fiocruz (Brazil), BIORAD Anticipated OEM/License Areas: Infectious Diseases, Veterinary HIV SCREEN – HCV AB-AG DUAL DPP-SYPHILIS - INFLUENZA Slide 8 Growing Base & Strong Pipeline of POCTs Anticipated Timelines Lateral Flow HIV Tests Marketed in US (Alere) & Internationally (Chembio) DPP® HIV Oral Fluid Clinical Trials Commenced FDA-PMA Modular Submission FDA Approval & Launch DPP®Syphilis R&D Completed FDA Clinical Trials & Submission FDA Clearance & Launch DPP® Influenza A/B R&D R&D Completed FDA Clinical Trials FDA Submission, Clearance& Launch Dual DPP® HCV Ag/Ab R&D R&D R&D Five OEM Tech. Transfer Contracts with FIOCRUZ, Marketing Approval Granted for 2 Products; Initial Product Sales Marketing Approval Anticipated for 3 Products; Anticipated Sales under all 5 contracts Continued Sales and Tech. Transfer as per terms of agreements Other OEM Agreements, Grants Subsidizing R&D Development Projects with Bio-Rad, CDC, NIH New Commercial OEM & Other Funded R&D Projects pursued Royalties commence on Bio-Rad product; Other OEM Product launches through partners Slide 9 Pipeline:Chembio-Branded DPP® Products Anticipated Timelines – US Market US Market DPP® HIV Oral Fluid Clinical Trials Commenced 2010, CompletingQ1 & 2; Modular Submissions in Q1, 2 & 3 FDA Approval, CLIA waiver, US Market Launch $70MM DPP® Syphilis Screen & Confirm Completing Validation Q1; Clinical Trials Q2-4 FDA Clearance & US Market Launch – Q1-2 $30MM Dual DPP ® HCV Ag/Ab R&D R&D TBD DPP® Influenza A/B Antigen Detection Completing R&D Q1, Validation Q2; Clinical Trials Q3-4 FDA Clearance & US Market Launch – Q1-2 $200MM Significant International Market Opportunities As Well Slide 10 Pipeline: OEM Contracts with FIOCRUZ Brazil Anticipated Timelines Contract Minimum Product Sales Req. to Complete Tech Transfer* DPP® HIV Screening Approved, Commercial Sales Commercial Sales $8.8MM DPP® HIV Confirmatory Approved Commercial Sales $4.7MM DPP® Syphilis Treponemal Agreement Signed December 2010 Approval, Commercial Sales $7.4MM DPP® Syphilis Treponemal/ Non-Treponemal Submission, Approval DPP® Canine Leishmaniasis Submitted Approval, Commercial Sales $2.1MM DPP® Leptospirosis Submission pending Submission, Approval, Commercial Sales $0.4MM Slide 11 Pipeline: Other Products Project Funding to Date Funding Remaining or Anticipated Activity Multiplex DPP® Product Developed for & Licensed to Bio-Rad Laboratories, Inc. Royalties Upon Commercial Sales Development completed. Anticipate CE Mark EOY 2011 – Launch EU early 2012.Manufacturing by Bi0-Rad. Multiplex Influenza Immune Status Product Developed for Battelle/CDC Prototype Development Completed;Additional development work in discussion NIH Phase II Grant – Leptospirosis Reagent discovery underway to develop prototype NIH Phase II Grant – Tuberculosis $2.9MM Prototype Developed. Phase II NIH Grant Awarded 2/22/2011 Effective March 1. Chembio to receive 64% of Award Veterinary Diagnostic Applications TBD TBD Preliminary Discussions Platform Enhancements n/a n/a Buffer Integration and “Dual DPP®” projects in progress Slide 12 Lateral Flow HIV Tests • 25% of 1.1MM HIV+ Individuals in U.S. Not Aware of their Status • US Rapid HIV Test Market Growth Continuing asStates Implement CDC Testing Recommendation • Only Two Other CLIA- waived Products • Products Sold Under Chembio Brands (STAT PAK® & SURE CHECK®) ex-US and by Alere, Inc. (formerly Inverness) in US. Slide 13 Financial Summary FY 2008-2010 Results • Record Revenues and Earnings • Improving Gross Margins • Controlled Operating Expenses • Operating Cash Flow Strengthened Balance Sheet (See Graphic) Slide 14 Revenue Growth by Category: 2009 vs. 2010 (see graphic) Slide 15 Selected Balance Sheet Data ($ in millions) Dec. '10 Dec. '09 Dec. ‘08 Cash Accounts Receivable Inventories Total Current Assets Net Fixed Assets Other Assets Total Assets Total Current Liabilities Total Liabilities Total Equity Total Liabilities & Shareholders Equity Slide 16 Anticipated Milestones 2011 • Clinical & Regulatory Programs for Branded Products ‐ HIV PMA Modular Submissions ‐ Syphilis Clinical Trials ‐ Influenza Clinical Trials • Four OEM Product Approvals for and Product Sales to FIOCRUZ • New R&D & OEM Product Agreements • Continued US Lateral Flow HIV Test Market Share Gains & Potential New International Market Opportunities Slide 17 Potential Impact of New Products on Revenue (See graphic) Slide 18 Organization & Management Team Lawrence Siebert, CEO & Chairman Richard Larkin, CFO Javan Esfandiari, Sr. VP R&D Rick Bruce, VP Operations Tom Ippolito, VP Reg., QA/QC Sandy Speer, Dir. Client Serv. Dr. Gary Meller, Director Katherine Davis, Director TOTAL EMPLOYMENT Approx. 100 Research and Development – 18 Regulatory and Clinical QA & QC – 7 Sales, General & Administration – 7 Operations- 69 Slide 19 CEMI Selected Share Data Ticker Symbol (OTC-QB) CEMI.QB Price 3/2/2011 52-Week High 52-Week Low Outstanding Shares Market Capitalization Fully Diluted Shares Management Holding Average Daily Volume (3 months) Options and Warrants Amt. Avg. Ex. Price Options (3.95MM held by mgmt. & board) Warrants (2.54 expire 10/2011) Total Options & Warrants (See graphics) Slide 20 Additional Slides- Appendix December 31, 2010 December 31, 2009 December 31, 2008 TOTAL REVENUES GROSS MARGIN 49% 42% 35% OPERATING COSTS: Research and development expenses 15% 21% 24% Selling, general and administrative expenses 18% 19% 30% INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSES): NET INCOME (LOSS) 15% 2% -18% Slide 21 DPP® Syphilis Screen & Confirm • First POCT in US for Syphilis • All Pregnant Women Tested for Syphilis • Current Laboratory Tests Inadequate • Enables Confirmation & Treatment At POC • International Evaluation Ongoing in China • Anticipate FDA Clearance in early 2012 (See graphic) Slide 22 DPP® Syphilis Screen & Confirm • First POCT in US for Syphilis • All Pregnant Women Tested for Syphilis • Current Laboratory Tests Inadequate • Enables Confirmation & Treatment At POC • International Evaluation Ongoing in China • Anticipate FDA Clearance in early 2012 (See graphic) Slide 23 DPP® INFLUENZA Multiplex Flu A & B Test • Large Established Market for Flu A&B tests • Chembio’s First Antigen Detection Test with DPP® • Prototype Shows Improved Performance vs. Established Tests • Anticipate FDA Clearance mid-2012 Slide 24 Hepatitis-C (HCV) • Estimated 3MM HCV Infections in US • No HCV Point-of-Care Test in US Testing for Antigen (indicating active disease) • Chembio Participating in Various Studies to Assess Prototype Performance • R&D Continuing in 2011
